Citation Nr: 1403569	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the U.S. Armed Forces in the Far East (USAFFE).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The National Personnel Records Center (NPRC), the federal agency charged to verify service for a service department, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA does not apply here because there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (The U.S. Court of Appeals for Veterans Claims held that the VCAA does not apply to a claim if there has been factual development and there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim.).

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person: (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United 


States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).  The National Personnel Records Center is the federal agency charged to verify service for a service department.

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  



In April 2001, the NPRC reported that the Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the U.S. Armed Forces.

In connection with the current claim that was received in February 2009, the Appellant submitted several documents as proof of qualifying service.  He submitted several documents from the Office of the Chief of Police in Naguilian, La Union.  He also provided a Certificate of Appreciation from the American Legion issued in October 1987.  

The Appellant also submitted certification from the Philippine Veterans Affairs Office (PVAO) dated in June 2009 which indicated that he is in receipt of Old Age Pension.  He further provided his Application for Old Age Pension from the (PVAO) dated in February 1991.

The Appellant also provided two affidavits dated in November 1945 and executed by A.A. and N.F, respectively.  These individuals attested to the fact that the Appellant was inducted into the U.S. Armed Forces in the Far East (USAFFE) in December 1941 until March 1942.

He provided a document that was issued by the Headquarters of National Defense and discussed a waiver of a monetary debt owed to the U.S. government.  The document further indicated he had been inducted into the USAFFE.

The Appellant also submitted Certificates of back pay from the Republic of Philippines, Department of Finance, Bureau of the Treasury, Back Pay Unit, dated in October 1959 and in December 1962.  In addition, he provided certification issued by the Headquarters of National Defense in October 1948 showing he was exempt from the provisions of General Orders, No. 135 HPA. 






The Appellant provided a Certificate of Service showing he had active service in the Philippine Army from December 1941 to April 1946 and had received several service awards.  His unit was shown as "A" Co., 3d Engr. Const. Bn. (PA).

The Appellant further provided a copy of Special Orders No. 92, Restricted, issued by the Commonwealth of the Philippines, Army Headquarters.  The Special Orders indicate that he and others in his unit with the approval of the commanding general of the U.S. Army Forces were deactivated and were to proceed to their respective homes.  His unit was shown as "A" Co., 3d Engr. Const. Bn.

The Appellant also submitted an application for settlement of claims of Filipino Veterans under the Republic Act No. 1889.  On this form, the Appellant indicated that he served as with the USAFFE-Regular and as a civilian guerilla with the Engr. "A" Co., 3rd Const. Bn. USAFFE and Intelligence.

He also provided an Affidavit for Philippine Army Personnel that he signed in November 1945.  In it, he attested that he served with the USAFFE-regular from December 1941 to August 1945.  

The Appellant further submitted certification from the Philippine Veterans Bank that was issued in March 2000 and indicated that the Appellant started receiving his pension as of September 1999.

Also received into the record was certification dated in August 2000 from the Armed Forces of the Philippines, Office of the Adjutant General, which shows that the Appellant was inducted in December 1941 into the "Hq. & Hq. Co 1st Reg Div."  The certificate shows that the Appellant was inducted into the unit in December 1941 and reverted to inactive status in April 1946.





In November 2010, the NPRC reported that the Appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Following the response from the NPRC, the Appellant provided additional documents in support of his claim.  He resubmitted a Certificate of Service showing his honorable active service in the Philippine Army from December 1941 to April 1946.  

The Appellant also resubmitted copies of Special Orders No. 92, Restricted; and the affidavit that he signed in November 1945.  He also provided a copy of an identification card showing membership in the American Legion.

The Appellant also submitted a written statement chronicling the history of his induction into the USAFFE in 1941 and his service history.  He asserted that he was inducted into the US Army on March 5, 1942.  He further asserted that in 1944, after hostilities ceased, he reported to Camp Murphy and was assigned to the 3rd Engineering Battalion until he reverted to inactive status.

The Appellant further provided certification issued by the Armed Forces of the Philippines, Office of the Adjutant General, in April 2013, which shows that he had a prior military status of "USAFFE" with the "Hq. and Hq. Co 1st Reg Div (F-23).  The certification shows that the Appellant was inducted in 1941, processed in September 1945, and reverted to the SO Army Hq. APO in April 1946.

In November 2013, the NPRC reported that the Appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the Service of the United States Armed Forces.  

As none of the documents submitted by the Appellant are official documents of a U.S. service department, all of the documents fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service.  




As none of the documents were issued by a U.S. service department, the RO sought verification of service from the NPRC, the federal agency charged to verify service for a service department.  The NPRC certified in April 2001, November 2010, and in November 2013, that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The findings of the U.S. service department through the NPRC are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The Appellant has provided no further evidence or information that would warrant a request for recertification from a U.S. service department, and no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

As the Appellant has not submitted acceptable evidence of service under 38 C.F.R. § 3.203(a), and as a U.S. service department has not verified the Appellant's service under 38 C.F.R. § 3.203(c), the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

The Board therefore concludes that the Appellant is not legally eligible for the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5. 







As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


